Order entered April 24, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01215-CV

PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS, LLC,
                    Appellants/Cross-Appellees

                                              V.

        HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee/Cross-Appellant

                                              V.

   SIERRA VERDE, LLC, PATRICK BOYCE, WILLIAM L. BRITAIN, AND JAMES
                          DONDERO, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-04005

                                          ORDER
       We GRANT the parties’ April 22, 2015 joint motion for extension of time to file briefs

and ORDER appellants’ brief be filed no later than May 20, 2015. We extend the other briefing

deadlines outlined in our March 24, 2015 order as follows:

       •Daugherty’s brief in response to Highland Employee Retention Assets LLC’s brief is
       due no later than June 19, 2015;

       •Highland Capital Management, L.P.’s (and all other appellees as to Daugherty, if
       applicable) brief in response to Daugherty’s brief; and Highland Capital Management,
       L.P.’s opening brief as cross-appellant are due no later than June 19, 2015;
       •Daugherty’s combined reply brief and appellee’s response to Highland Capital’s
       opening brief is due no later than July 20, 2015;

       •Highland Employee Retention Assets LLC’s reply brief is due no later than July 20,
       2015; and

       •Highland Capital Management, L.P.’s reply brief to Daugherty’s response is due no later
       than August 10, 2015.

We caution the parties that no further extensions will be granted absent exigent circumstances.



                                                    /s/     CRAIG STODDART
                                                            JUSTICE